Citation Nr: 0404678	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-03 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for juvenile epiphysitis 
and low back injury with degenerative changes, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from February 1986 to January 
1991.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The VA outpatient record of March 13, 2000, notes the veteran 
had a myelogram, apparently to diagnose spinal pathology in 
response to his complaints of pain and neurological symptoms 
in the lower extremities.  The report is not of record.

The VA spine examination of July 2001 provided ranges of 
motion for flexion and extension of the lumbar spine only.  
It is noted that effective in September 2003 the rating 
criteria for back disabilities were changed.  The RO should 
have an opportunity to assign an initial evaluation under 
these new criteria.  Prior to assigning an evaluation, the 
new criteria should be provided to the appellant and his 
representative to offer argument or evidence under the new 
criteria.  The new rating criteria for the spine, 68 Fed. 
Reg. 51,454, 51,456 (effective September 26, 2003), provide 
for evaluating disability by calculating the sum of the 
ranges of motion in six directions (flexion, extension, right 
and left lateral flexion, and right and left rotation.  
Another examination providing all the information responsive 
to the new rating criteria will insure a fully informed 
adjudication.  

The veteran asserts that his back disability should be rated 
according to the criteria for rating intervertebral disc 
syndrome.  An examination report including an opinion whether 
the veteran has intervertebral disc syndrome or otherwise 
addressing the cause of his reported symptoms will greatly 
assist the determination whether to rate the veteran as for 
intervertebral disc syndrome.

A December 2000 VA nursing assessment noted the veteran's 
plan to apply for Social Security disability benefits.  The 
July 2001 examination report and the veteran's March 2003 
application for individual unemployability benefits reveal 
that he continued to work after December 2000.  However, he 
reported unemployment in his July 2003 hearing before the 
undersigned.  It is appropriate in this context to inquire of 
the veteran whether he has now applied for SSA disability 
benefits, 38 U.S.C.A. § 7105(d)(1) (West 2002) (appropriate 
development action in appealed claim), and if so, to obtain 
the pertinent records from SSA.  38 U.S.C.A. § 5103A(c)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2003).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002).  

The RO must convey (1) the information 
and evidence not of record that is 
necessary to substantiate the claim; (2) 
the information and evidence that the VA 
will seek to provide; (3) the information 
and evidence that the claimant is 
expected to provide; and (4) notice that 
the claimant is to provide any evidence 
in his or her possession that pertains to 
the claim.  Duplicate copies of evidence 
currently in the file need not be 
submitted.  

2.  Inquire of the veteran whether he has 
applied for Social Security disability 
benefits, and if so, obtain from Social 
Security Administration the records 
pertinent to the veteran's disability claim 
as well as the medical records relied upon 
for that determination.  Only those records 
that are not already included in the claims 
folder should be requested.  All records 
obtained should be added to the claims 
folder.  

3.  Obtain the myelogram report 
referenced in the March 13, 2000, VA 
outpatient record.

4.  Schedule the veteran for a VA 
examination of the spine.  Send the claims 
folder to the examiner or examiners for 
review.  The examination report should 
specifically state that such a review was 
conducted.  The examiner shall measure and 
report the range of motion of the 
thoracolumbar spine in flexion, extension, 
lateral flexion and rotation, and should 
specify normal range of motion for 
comparison purposes.  He or she should 
also report whether there is listing of 
the whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward ending in the standing position, 
loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion.  

The examiner shall report signs and 
symptoms elicited during range of motion.  
Specific clinical findings also should 
include whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
low back; and whether, and to what extent, 
the veteran experiences functional loss 
due to pain and/or any of the other 
symptoms noted above during flare-ups.  To 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  

The examiner shall diagnose or exclude 
intervertebral disc syndrome and provide 
an opinion of the cause of the veteran's 
complaints of lower extremity symptoms and 
whether the veteran's subjective 
complaints are consistent with the 
objective pathology of his thoracolumbar 
spine.

5.  Readjudicate the claims at issue, and 
determine whether the appellant's claim, 
or any part of it, may now be allowed.  
If none may, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


